DETAILED ACTION

Status of Claims
The status of the claims is as follows:
Claims 1-7, 9-17, and 19-20 remain pending. 
Claims 8 and 18 have been canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Examiner accepts the amendments received on 04/06/2022. Applicant’s claims 1-7, 9-17, and 19-20 remain pending. The Applicant amends claims 1, 2, 4, 6, 9, 11, 12, 14, 16, and 19. The Applicant cancels claims 8 and 18.

Response to Arguments
The Applicant’s arguments filed on 04/06/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 9-11 of the Arguments/Remarks, the Applicant asserts that the independent claims 1 and 11 include significantly more. The Examiner respectfully disagrees. The Examiner finds claims 1 and 11 only incorporate items which are generic elements in achieving the abstract idea (e.g., processor, a communication device, and a traffic information service apparatus). As a result, the Examiner finds that the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The Examiner suggests further amending the independent claims 1 and 11 to include a practical application (e.g., controlling of the vehicle based on traffic information). For instances, an autonomous vehicle takes a desired pathway based on the traffic congestion information. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1 and 11:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a traffic information service apparatus”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 11 is directed to “a traffic information service method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
Independent claim 1 and 11 recite, in general, the steps of “receiving positioning data transmitted from at least one of a vehicle terminal and a user terminal,” “identify a number of occurrences of route search request information,” “predict a traffic situation of a road section,” and “provide traffic situation prediction information.” 
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass the ability for a person to acquire the data (i.e., search request information), analyze the data (i.e., the search request information), and provide an output (i.e., provide traffic situation prediction information) based on the data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data (i.e., route search request information) could generate or identify the various values and data (i.e., predict a traffic situation and provide a congestion notification), either mentally or using a pen and paper. Claims 1 and 11 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, for example, the additional elements of “a communication device,” “a processor,” and “a traffic information service apparatus”.
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 11 recite, for example, the additional element of “a processor”. The Examiner finds this element is a generic element (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 11 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1 and 11 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 11 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1 and 11 are directed to the abstract idea of a mental process. Accordingly, claims 1 and 11 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-7 and 9-10 are directed to a traffic information service apparatus. The claims are directed to a machine, which is a statutory category. (Step 1: yes)
Claims 12-17 and 19-20 are directed to a traffic information service method. The claims are directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-7, 9-10, 12-17, and 19-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-7, 9-10, 12-17, and 19-20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-7, 9-10, 12-17, and 19-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-7, 9-10, 12-17, and 19-20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-7, 9-10, 12-17, and 19-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-7, 9-10, 12-17, and 19-20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-7, 9-10, 12-17, and 19-20 are directed to the abstract idea of a mental process. Accordingly, claims 2-7, 9-10, 12-17, and 19-20 are not patent eligible. Overall, claims 1-7, 9-17, and 19-20 are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667         

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667